DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 remain pending in the application.
Claims 1-20 are rejected under 35 U.S.C. 103.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered.
 
Response to Amendment and Arguments
The amendment filed 10/03/2022 has been entered. 

Applicant’s amendments to claims 17, and 19 have overcome the objection previously set forth in the Final Office Action mailed 08/10/2022. The objection to claim 19 has been withdrawn.

Applicant’s arguments with respect to the rejection of claim 20 under 35 U.S.C. 112(b) have been fully considered and are persuasive due to the amendments to claim 20.  Therefore, the rejection has been withdrawn.  

Applicant’s arguments with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered, but they are not persuasive. Applicant’s arguments are not persuasive in distinguishing over the references as they are currently applied to account for the newly amended limitations. Therefore, the rejection of claims 1-20 under 35 U.S.C. 103 is maintained.
In response to Applicant’s assertion that during the telephonic interview conducted on September 22, 2022, all parties agreed that the amendments overcome the current references and current rejections, Examiner respectfully disagrees. Although the proposed amendments discussed in the interview were found to overcome the current rejections (see Interview Summary Record and its attached interview agenda mailed 09/29/2022), the amendments filed 10/03/2022 and currently under examination are not equivalent to the amendments discussed during the interview, and are not sufficient to distinguish the claims from the prior art. 
In response to Applicant’s argument that the combination of Colgrove, Lingarajappa, and Lee does not teach newly amended limitation “recording updates of the page table in one or more page table journals, wherein the one or more page table journals are merged with the page table, resulting in at least one merged page table,” Examiner respectfully disagrees. Lee, in the analogous field of address mapping teaches: a host may output address change information ACI (i.e. updates of a page table) to the FTL 130 together with an address change request. The address change information ACI may include logical address change information about a logical address to change in a mapping table stored in the storage device 10. In other words, the address change information ACI may include logical address change information about a logical address to change having a physical address allocated thereto. A collection of requested changes may be referred to as a journal. The FTL 130 may write the generated first journal JN1 to the buffer 140 (S630) and update the previously stored mapping table based on the written first journal JN1 (S640), ¶ [0112]. The combination of the storage system disclosed by Colgrove with that of Lee’s journaling technique, would have updates to Colgrove’s page table recorded as a journal of address change information, as taught by Lee.  The combination would further have the process of updating a mapping table by use of a journal, as disclosed by Lee, applied to the page table disclosed by Colgrove, the updated page table being interpreted as a merged page table. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known technique of journaling address change information, as disclosed by Lee, to the similar method of storage including a page table, as disclosed by Colgrove, in the same way, to yield the predictable result of preventing data loss (Lee, ¶ [0003]). 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Chinese Patent Application No. 201910865367.2, filed on September 12, 2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Drawings
The drawings are objected to because the text is on shaded portions of the drawing, proving difficult to read. 37 CFR 1.84(p)(3) requires that text should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct. For example FIG. 2 and 6 fail to comply with 37 CFR 1.84 (p)(3).

Claim Objections
Claim 15 is objected to because of the following informalities:  “storing the the at least one merged page table in the persistent storage device” should read “storing [[the]] the at least one merged page table in the persistent storage device”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Colgrove et al. (US 8,788,788, hereinafter Colgrove), Lee et al. (US 2018/0357164, hereinafter Lee), and Lingarajappa (US 2020/0133773).

Regarding claim 1, Colgrove, in the analogous field of address mapping, teaches a method comprising: in response to [data] of a storage object being updated, updating, by a system comprising a processor, a first index structure for indexing the [data] of the storage object and a page table corresponding to the first index structure in a memory, resulting in an updated first index structure (Colgrove: FIG. 5B describes a write operation (i.e. update) in which the index is updated (step 538) as well as the mapping table (i.e. page table) ), wherein the first index structure records a mapping relationship between a first identifier of the storage object and a second identifier of a page where the [data] of the storage object is located (Colgrove: Each entry of the primary index 310 (i.e. first index structure) may store a key value (i.e. first identifier). In addition, each entry may store a corresponding unique virtual page identifier (ID) (i.e. second identifier) and a level ID corresponding to the key value, Col. 12 lines 20-41), wherein the page table records a mapping relationship between the second identifier and a page address of the page (Colgrove: Information from the matching entry, such as a page ID (i.e. second identifier) may then be used to locate and retrieve a mapping which identifies a storage location which is the target of a received read or write request, Col. 12 lines 20-41; The address translation mapping table (i.e. page table) may convey a physical pointer value (i.e. page address) that indicates a location within the data storage subsystem 170 storing a data component corresponding to the received data storage access request, Col. 9 lines 1-10), and wherein the first index structure and the page table have been stored in a persistent storage device (Colgrove: one or more mapping tables may be stored in the storage devices 176a-176m, storage devices 176a-176 may be SSDs utilizing Flash memory, Col. 4 lines 46-57 and Col. 5 lines 19-29; the information in primary indexes 310a-310i may be stored with the pages of mappings in storage devices 176a-176m, Col. 13 lines 35-55). 
storing the updated first index structure (Colgrove: the information in primary indexes 310a-310i may be stored with the pages of mappings in storage devices 176a-176m, Col. 13 lines 35-55) [] in the persistent storage device.  
However, Colgrove does not explicitly teach recording updates of the page table in at least one page table journal; wherein the one or more page table journals are merged with the page table, resulting in at least one merged page table; and storing [] the at least one page table journal in the persistent storage device.
Lee, in the analogous field of address mapping teaches  recording updates of the page table in one or more page table journals, wherein the one or more page table journals are merged with the page table, resulting in at least one merged page table; and storing at least [] the one or more page table journals in the persistent storage device (Lee: a host (for example, the host 20 of FIG. 1) may output address change information ACI (i.e. updates of a page table) to the FTL 130 together with an address change request. The address change information ACI may include logical address change information about a logical address to change in a mapping table stored in the storage device 10. In other words, the address change information ACI may include logical address change information about a logical address to change having a physical address allocated thereto. A collection of requested changes may be referred to as a journal. To prevent loss of a journal when the power is interrupted, the storage device 10 may store the journal in the nonvolatile memory 110,  ¶ [0101]; The FTL 130 may write the generated first journal JN1 to the buffer 140 (S630) and update the previously stored mapping table based on the written first journal JN1 (S640), ¶ [0112];) The combination would have updates to the page table taught by Colgrove, recorded as a journal of address change information, as taught by Lee.  The combination would further have the process of updating a mapping table by use of a journal, as disclosed by Lee, applied to the page table disclosed by Colgrove, the updated page table being interpreted as a merged page table.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known technique of journaling address change information, as disclosed by Lee, to the similar method of storage including a page table, as disclosed by Colgrove, in the same way, to yield the predictable result of preventing data loss (Lee, ¶ [0003]). 
However, the combination of Colgrove and Lee does not explicitly teach that the data being mapped to is metadata.
Lingarajappa, in the analogous field of address mapping, teaches mapping metadata (Lingarajappa: an auxiliary page table structure may be used to store mapping between logical address of metadata and physical address of metadata, ¶ [0015]; the auxiliary page table structure between a logical address of the first metadata and a second physical address. The second physical address points to a first metadata page of the plurality of pages, ¶ [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the storage architecture disclosed by the combination of Colgrove and Lee with that of Lingarajappa’s metadata storage in order to independently manage the metadata (Lingarajappa, ¶ [0018]).


Claim 14 amounts to an apparatus comprising instructions that, when executed by one or more processors, performs the method of claim 1.  Accordingly, claim 14 is rejected for substantially the same reasons as presented above for claim 1 and based on the references’ disclosure of the necessary supporting hardware and software (Colgrove: FIG. 1 processor 122, storage devices 176a-176m, and RAM 172, memory medium 130). 

Regarding claim 6, Colgrove, in the analogous field of address mapping, teaches reading, from a persistent storage device into a memory by a system comprising a processor (Colgrove: FIG.1 processor 122, storage devices 176a-176m, and RAM 172), a first index structure for indexing the [data] of the storage object and at least a part of a page table corresponding to the first index structure (Colgrove: A copy of one or more of the primary index portions 310a-310i may be included in index copies 330 (e.g., cached copies). Copies 330 may generally correspond to the cached index depicted in FIG. 3B. The information in index copies 330 may be stored in RAM 172, buffers within controller 174, memory medium 130, and caches within processor 122, Col. 13 lines 35-55; copies of portions or all of a given mapping table entries may be stored in RAM 172, in buffers within controller 174, in memory medium 130, and in one or more caches within or coupled to processor 122, Col. 8 lines 2-5), wherein the first index structure records a mapping relationship between a first identifier of the storage object and a second identifier of a page where the [data] of the storage object is located Colgrove: Each entry of the primary index 310 (i.e. first index structure) may store a key value (i.e. first identifier). In addition, each entry may store a corresponding unique virtual page identifier (ID) (i.e. second identifier) and a level ID corresponding to the key value, Col. 12 lines 20-41), [] 
in response to receiving a first request to access the [data] of the storage object, accessing the [data] of the storage object based on the first index structure and at least the part of the page table (Colgrove: FIG. 5A shows a read method which first accesses a primary index with a query key then subsequently accessing a mapping table before finally performing the storage access). 
wherein the accessing the metadata of the storage object comprises: extracting the first identifier of the storage object from the first request (Colgrove: determining the key from the information provided by the request, Col. 11 lines 57-67 and FIG. 3A).
However, Colgrove does not explicitly teach recording updates of the page table relative to a previous page table in at least one page table journal, wherein the at least one page table journal is merged with the previous page table, resulting in the page table; 
Lee, in the analogous field of address mapping teaches recording updates of the page table relative to a previous page table in at least one page table journal, wherein the at least one page table journal is merged with the previous page table, resulting in the page table (Lee: a host (for example, the host 20 of FIG. 1) may output address change information ACI (i.e. updates of a page table) to the FTL 130 together with an address change request. The address change information ACI may include logical address change information about a logical address to change in a mapping table stored in the storage device 10. In other words, the address change information ACI may include logical address change information about a logical address to change having a physical address allocated thereto. A collection of requested changes may be referred to as a journal. To prevent loss of a journal when the power is interrupted, the storage device 10 may store the journal in the nonvolatile memory 110,  ¶ [0101]; The FTL 130 may write the generated first journal JN1 to the buffer 140 (S630) and update the previously stored mapping table based on the written first journal JN1 (S640), ¶ [0112];) The combination would have updates to the page table taught by Colgrove, recorded as a journal of address change information, relative to a previously stored mapping table, as taught by Lee.  The combination would further have the process of updating a previously stored mapping table by use of a journal, as disclosed by Lee, applied to the page table disclosed by Colgrove, the updated page table being interpreted as the page table resulting from an updated previously stored page table.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known technique of journaling address change information, as disclosed by Lee, to the similar method of storage including a page table, as disclosed by Colgrove, in the same way, to yield the predictable result of preventing data loss (Lee, ¶ [0003]).
However, the combination of Colgrove and Lee does not explicitly teach that the data being mapped to is metadata.
Lingarajappa, in the analogous field of address mapping, teaches mapping metadata (Lingarajappa: an auxiliary page table structure may be used to store mapping between logical address of metadata and physical address of metadata, ¶ [0015]; the auxiliary page table structure between a logical address of the first metadata and a second physical address. The second physical address points to a first metadata page of the plurality of pages, ¶ [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the storage architecture disclosed by the combination of Colgrove and Lee with that of Lingarajappa’s metadata storage in order to independently manage the metadata (Lingarajappa, ¶ [0018]).


Claim 16 amounts to an apparatus comprising instructions that, when executed by one or more processors, performs the method of claim 6.  Accordingly, claim 16 is rejected for substantially the same reasons as presented above for claim 6 and based on the references’ disclosure of the necessary supporting hardware and software (Colgrove: FIG. 1 processor 122, storage devices 176a-176m, and RAM 172, memory medium 130). 

Regarding claim 17, the combination further teaches the apparatus of claim 16, as shown prior. The combination further teaches wherein the page table stored in the persistent storage device comprises blocks and a second index structure for recording respective addresses of the blocks in the persistent storage device (Colgrove: see FIG. 14 for a data layout architecture within a storage devices 176a-176m logically divided in blocks, (111-112); one or more mapping tables may be stored in the storage devices 176a-176m which may be SSDs utilizing Flash memory, Col. 4 lines 46-57 and Col. 5 lines 19-29). 


Claims 2, 3, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Colgrove et al. (US 8,788,788, hereinafter Colgrove), Lee et al. (US 2018/0357164, hereinafter Lee), Lingarajappa (US 2020/0133773), and Moshayedi (US 2009/0327589).

Regarding claim 2, the combination of Colgrove, Lee, and Lingarajappa teaches the method of claim 1, as shown prior. The combination further teaches the one or more page table journals in the persistent storage device (Lee: A collection of requested changes may be referred to as a journal. To prevent loss of a journal when the power is interrupted, the storage device 10 may store the journal in the nonvolatile memory 110,  ¶ [0101]); merging the page table into the at least one merged page table (Lee: The FTL 130 may write the generated first journal JN1 to the buffer 140 (S630) and update the previously stored mapping table based on the written first journal JN1 (S640), ¶ [0112]); storing the at least one merged page table in the persistent storage device (Colgrove: one or more mapping tables may be stored in the storage devices 176a-176m, storage devices 176a-176 may be SSDs utilizing Flash memory, Col. 4 lines 46-57 and Col. 5 lines 19-29).  
However the combination does not explicitly teach determining whether at least one page table journal is to be merged with the page table. 
Moshayedi, in the analogous field of journaling systems, teaches determining whether at least one page table journal [] is to be merged with the page table (Moshayedi: controller 101 may be configured to copy information from transaction log 202 to a non-volatile data block after a certain period of time or after a certain amount of data is accumulated, whichever occurs first, ¶ [0025];). The combination would apply the technique of using criteria to determine when to copy data, as disclosed by Moshayedi, to the page table journaling method disclosed by the combination of Colgrove, Lee, and Lingarajappa. The combination would therefore have the determination to merge the page table journal with the page table based on a merge criteria.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Colgrove, Lee, and Lingarajappa with that of Moshayedi and to determine whether the at least one page table journal is to be merged with the page table in order to  allow a flash storage device to recover quickly from a loss of power without data corruption or undue delay in recreating addressing tables stored therein, and without the need for expensive and complex backup power mechanisms (Moshayedi, ¶ [0006]).


	Regarding claim 3,  the combination further teaches wherein the determining whether the at least one page table journal is to be merged with the page table comprises: determining whether a merge condition is satisfied; and in response to the merge condition being satisfied, determining that the at least one page table journal is to be merged with the page table, wherein the merge condition comprises at least one of: a time since a last merge of page table journals exceeding a threshold time, or an amount of the updates of the page table indicated by the at least one page table journal exceeding a threshold amount (Lee: The FTL 130 may write the generated first journal JN1 to the buffer 140 (S630) and update the previously stored mapping table based on the written first journal JN1 (S640), ¶ [0112]; Moshayedi: controller 101 may be configured to copy information from transaction log 202 to a non-volatile data block after a certain period of time or after a certain amount of data is accumulated, whichever occurs first, ¶ [0025]). 

Claim 15 amounts to an apparatus comprising instructions that, when executed by one or more processors, performs the method of claim 2.  Accordingly, claim 15 is rejected for substantially the same reasons as presented above for claim 2 and based on the references’ disclosure of the necessary supporting hardware and software (Colgrove: FIG. 1 processor 122, storage devices 176a-176m, and RAM 172, memory medium 130). 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Colgrove et al. (US 8,788,788, hereinafter Colgrove), Lee et al. (US 2018/0357164, hereinafter Lee), Lingarajappa (US 2020/0133773), Moshayedi (US 2009/0327589), and Chiueh et al. (US 9,164,887, hereinafter Chiueh).

Regarding claim 4, the combination of Colgrove, Lee, Lingarajappa, and Moshayedi teaches the method of claim 2, as shown prior. The combination further teaches wherein the storing of the at least one merged page table in the persistent storage device comprises: dividing the at least one merged page table into a plurality of blocks; storing the plurality of blocks in the persistent storage device respectively (Colgrove : see FIG. 14 for a data layout architecture within a storage devices 176a-176m logically divided in blocks, and Col. 26 lines 16-47; one or more mapping tables may be stored in the storage devices 176a-176m which may be SSDs utilizing Flash memory, Col. 4 lines 46-57 and Col. 5 lines 19-29); 
However, the combination does not explicitly teach generating a second index structure for recording respective addresses of the plurality of blocks in the persistent storage device; and storing the second index structure in the persistent storage device.
Chiueh, in the analogous field of address mapping, teaches generating a second index structure for recording respective addresses of the plurality of blocks in the persistent storage device; and storing the second index structure in the persistent storage device (Chiueh: The dedicated map records a BMT index. The BMT index indicates the address of a physical block for storing the BMT, Col. 10 lines 43-50; the BMT records a mapping relationship between logical blocks and physical blocks, Col. 10 lines 5-10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Colgrove, Lee, Lingarajappa, and Moshayedi with that of Chiueh and to generate a second index for recording respective addresses of the plurality of blocks in the persistent storage device in order to effectively manage a large memory storage system with multiple flash memory storage devices and deal with and respond abnormal shutdown of the large memory storage system (Chiueh, Col. 1 lines 45-62).

Claims 5, 13, and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Colgrove et al. (US 8,788,788, hereinafter Colgrove), Lee et al. (US 2018/0357164, hereinafter Lee), Lingarajappa (US 2020/0133773), and Nath et al. (“FlashDB: Dynamic Self-tuning Database for NAND Flash”, Pub. 2007, hereinafter Nath).

Regarding claim 5, the combination of Colgrove, Lee, and Lingarajappa teaches the method of claim 1, as shown prior.
However, the combination does not teach wherein the first index structure is implemented as a B+ tree.
Nath, in the analogous field of indexing, teaches wherein the first index structure is implemented as a B+ tree (Nath: B+-tree, a popular indexing data structure used in various incarnations in database systems., Section 2.3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Colgrove, Lee, and Lingarajappa with that of Nath, and to implement the first index as a B+ tree because powerful queries such as lookup, range queries, multi-dimensional range-queries, and joins can be efﬁciently supported by a B+-tree. Additionally, it supports efﬁcient operations to ﬁnd, delete, insert, and browse the data (Nath, Section 2.3).

Regarding claim 13, the combination of Colgrove, Lee, and Lingarajappa teaches the method of claim 6, as shown prior. 
However, the combination does not teach wherein the first index structure is implemented as a B+ tree.
Nath, in the analogous field of indexing, teaches wherein the first index structure is implemented as a B+ tree (Nath: B+-tree, a popular indexing data structure used in various incarnations in database systems, Section 2.3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Colgrove, Lee and Lingarajappa, with that of Nath, and to implement the first index as a B+ tree because powerful queries such as lookup, range queries, multi-dimensional range-queries, and joins can be efﬁciently supported by a B+-tree. Additionally, it supports efﬁcient operations to ﬁnd, delete, insert, and browse the data (Nath, Section 2.3).

Claim 18 amounts to an apparatus comprising instructions that, when executed by one or more processors, performs the method of claim 13.  Accordingly, claim 18 is rejected for substantially the same reasons as presented above for claim 13 and based on the references’ disclosure of the necessary supporting hardware and software (Colgrove: FIG. 1 processor 122, storage devices 176a-176m, and RAM 172, memory medium 130). 

Claims 7-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Colgrove et al. (US 8,788,788, hereinafter Colgrove), Lee et al. (US 2018/0357164, hereinafter Lee), Lingarajappa (US 2020/0133773), and Chiueh et al. (US 9,164,887, hereinafter Chiueh).

Regarding claim 7, the combination of Colgrove, Lee, and Lingarajappa teaches the method of claim 6, as shown prior. The combination further teaches wherein the page table stored in the persistent storage device comprises a plurality of blocks (Colgrove: see FIG. 14 for a data layout architecture within a storage devices 176a-176m logically divided in blocks, (111-112); one or more mapping tables may be stored in the storage devices 176a-176m which may be SSDs utilizing Flash memory, Col. 4 lines 46-57 and Col. 5 lines 19-29).
However, the combination does not teach a second index structure for recording respective addresses of the plurality of blocks in the persistent storage device, and reading at least the part of the page table comprises: reading the second index structure from the persistent storage device.
Chiueh, in the analogous field of address mapping, teaches and a second index structure for recording respective addresses of the plurality of blocks in the persistent storage device, and reading at least the part of the page table comprises: reading the second index structure from the persistent storage device (Chiueh: The dedicated map records a BMT index. The BMT index indicates the address of a physical block for storing the BMT, Col. 10 lines 43-50; the BMT records a mapping relationship between logical blocks and physical blocks, Col. 10 lines 5-10; the mapping table maintaining unit 124 would store the super map, the dedicated map, an update log and the BMT in physical blocks of flash memory storage devices, Col. 10 lines 19-22;  the mapping table maintaining unit 124 reads the dedicated map from the physical block (for example, the physical block 210(30)) and obtains the BMT index). Then, the mapping table maintaining unit 124 loads the BMTs from several physical blocks (for example, the physical block 210(10), the physical block 210(21) and the physical block 210(40)) according to the BMT index, Col. 12 lines 33-42).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Colgrove, Lee and Lingarajappa with that of Chiueh and to implement a second index structure for recording respective addresses of the plurality of blocks in the persistent storage device in order to effectively manage a large memory storage system with multiple flash memory storage devices and deal with and respond abnormal shutdown of the large memory storage system (Chiueh, Col. 1 lines 45-62).

Regarding claim 8, the combination further teaches wherein the accessing the metadata of the storage object comprises: extracting the first identifier of the storage object from the first request (Colgrove: A key generator 304 may receive one or more requester data inputs 302. A given received read/write request may identify a particular volume, sector and length. The key generator 304 may produce a query key value 306 that includes a volume identifier (ID), a logical or virtual address, a snapshot ID, and a sector number, Col. 11 Lines 57-67 and FIG. 3A); determining, by searching the first index structure, the second identifier of the page where the metadata of the storage object is located (Colgrove: Each entry of the primary index 310 may store a key value. In addition, each entry may store a corresponding unique virtual page identifier (ID) (i.e. second identifier) and a level ID corresponding to the key value , Col. 12 lines 20-41; FIG. 5A shows a read method which first accesses a primary index with a query key then subsequently accessing a mapping table before finally performing the storage access.); determining, from the plurality of blocks, a block associated with the page based on the second identifier; determining an address of the block in the persistent storage device by searching the second index structure; reading the block from the address in the persistent storage device (Chiueh: The dedicated map records a BMT index. The BMT index indicates the address of a physical block for storing the BMT, Col. 10 lines 43-50; the BMT records a mapping relationship between logical blocks and physical blocks, Col. 10 lines 5-10; the mapping table maintaining unit 124 would store the super map, the dedicated map, an update log and the BMT in physical blocks of flash memory storage devices, Col. 10 lines 19-22;  the mapping table maintaining unit 124 reads the dedicated map from the physical block (for example, the physical block 210(30)) and obtains the BMT index. Then, the mapping table maintaining unit 124 loads the BMTs from several physical blocks (for example, the physical block 210(10), the physical block 210(21) and the physical block 210(40)) according to the BMT index, Col. 12 lines 33-42); searching the block for the page address of the page based on the second identifier; and accessing the metadata of the storage object from the page address in the persistent storage device (Colgrove: FIG. 5A shows a read method which first accesses a primary index with a query key then subsequently accessing a mapping table before finally performing the storage access; Information from the matching entry (i.e. second identifier) may then be used to locate and retrieve a mapping which identifies a storage location (i.e. a page address) which is the target of a received read or write request, Col. 12 lines 20-41).  

Regarding claim 9,  the combination further teaches reading, based on the second index structure, the plurality of blocks from the persistent storage device into the memory to restore the page table in the memory (Chiueh: The dedicated map records a BMT index. The BMT index indicates the address of a physical block for storing the BMT, Col. 10 lines 43-50; the BMT records a mapping relationship between logical blocks and physical blocks, Col. 10 lines 5-10; the mapping table maintaining unit 124 would store the super map, the dedicated map, an update log and the BMT in physical blocks of flash memory storage devices, Col. 10 lines 19-22;  the mapping table maintaining unit 124 reads the dedicated map from the physical block (for example, the physical block 210(30)) and obtains the BMT index. Then, the mapping table maintaining unit 124 loads the BMTs from several physical blocks (for example, the physical block 210(10), the physical block 210(21) and the physical block 210(40)) according to the BMT index, Col. 12 lines 33-42), wherein the first index structure further indexes further metadata of a further storage object (Colgrove: A primary index 310, as shown in FIG. 3A, may provide location identifying information for data stored in the storage devices 176a-176m, Col. 12 lines 12-15. The data is interpreted as including at least a first data and a further data.); and in response to receiving a second request to access the further metadata of the further storage object, accessing the further metadata of the further storage object based on the first index structure and the page table (Colgrove: FIG. 5A shows a read method which first accesses a primary index with a query key then subsequently accessing a mapping table before finally performing the storage access).  

Regarding claim 10, the combination further teaches wherein the page table stored in the persistent storage device comprises the previous page table and the at least one page table journal (Lee: a host (for example, the host 20 of FIG. 1) may output address change information ACI (i.e. updates of a page table) to the FTL 130 together with an address change request. The address change information ACI may include logical address change information about a logical address to change in a mapping table stored in the storage device 10. In other words, the address change information ACI may include logical address change information about a logical address to change having a physical address allocated thereto. A collection of requested changes may be referred to as a journal. To prevent loss of a journal when the power is interrupted, the storage device 10 may store the journal in the nonvolatile memory 110,  ¶ [0101]; The FTL 130 may write the generated first journal JN1 to the buffer 140 (S630) and update the previously stored mapping table based on the written first journal JN1 (S640), ¶ [0112]), and wherein the previous page table comprises a plurality of blocks and a second index structure for recording respective addresses of the plurality of blocks in the persistent storage device, wherein the reading of at least the part of the page table comprises reading the at least one page table journal and the second index structure from the persistent storage device (Colgrove: see FIG. 14 for a data layout architecture within a storage devices 176a-176m logically divided in blocks, (111-112); one or more mapping tables may be stored in the storage devices 176a-176m which may be SSDs utilizing Flash memory, Col. 4 lines 46-57 and Col. 5 lines 19-29; and also see Chiueh: The dedicated map records a BMT index. The BMT index indicates the address of a physical block for storing the BMT, Col. 10 lines 43-50; the BMT records a mapping relationship between logical blocks and physical blocks, Col. 10 lines 5-10; the mapping table maintaining unit 124 would store the super map, the dedicated map, an update log and the BMT in physical blocks of flash memory storage devices, Col. 10 lines 19-22;  the mapping table maintaining unit 124 reads the dedicated map from the physical block (for example, the physical block 210(30)) and obtains the BMT index. Then, the mapping table maintaining unit 124 loads the BMTs from several physical blocks (for example, the physical block 210(10), the physical block 210(21) and the physical block 210(40)) according to the BMT index, Col. 12 lines 33-42), and wherein the accessing of the metadata of the storage object comprises: determining, by searching the first index structure, the second identifier of the page where the metadata of the storage object is located (Colgrove: A key generator 304 may receive one or more requester data inputs 302. A given received read/write request may identify a particular volume, sector and length. The key generator 304 may produce a query key value 306 that includes a volume identifier (ID), a logical or virtual address, a snapshot ID, and a sector number, Col. 11 Lines 57-67 and FIG. 3A); searching the at least one page table journal for the page address of the page based on the second identifier (Lee: When an access request to the changing logical addresses included in the first journal JN1 is received from a host (for example, the host 20 of FIG. 1), the storage device 10 may respond to the access request with the first journal JN1, not the mapping table stored in the buffer 140 or the nonvolatile memory 110, ¶ [0102]); and in response to the page address of the page being found in the at least one page table journal, accessing the metadata of the storage object from the page address in the persistent storage device (Colgrove: FIG. 5A shows a read method which first accesses a primary index with a query key then subsequently accessing a mapping table before finally performing the storage access; Information from the matching entry may then be used to locate and retrieve a mapping which identifies a storage location which is the target of a received read or write request, Col. 12 lines 20-41).

Regarding claim 11, the combination further teaches in response to the page address of the page not being found in the at least one page table journal, determining, from the plurality of blocks, a block associated with the page based on the second identifier; determining an address of the block in the persistent storage device by searching the second index structure; reading the block from the address in the persistent storage device (Chiueh: The dedicated map records a BMT index. The BMT index indicates the address of a physical block for storing the BMT, Col. 10 lines 43-50; the BMT records a mapping relationship between logical blocks and physical blocks, Col. 10 lines 5-10; the mapping table maintaining unit 124 would store the super map, the dedicated map, an update log and the BMT in physical blocks of flash memory storage devices, Col. 10 lines 19-22;  the mapping table maintaining unit 124 reads the dedicated map from the physical block (for example, the physical block 210(30)) and obtains the BMT index. Then, the mapping table maintaining unit 124 loads the BMTs from several physical blocks (for example, the physical block 210(10), the physical block 210(21) and the physical block 210(40)) according to the BMT index, Col. 12 lines 33-42); searching the block for the page address of the page based on the second identifier (Lingarajappa: an auxiliary page table structure may be used to store mapping between logical address of metadata and physical address of metadata, ¶ [0015]; FIG. 6 describes a read operation in which the page table structure is used to locate the first metadata page using the logical address of the data); and accessing the metadata of the storage object from the page address in the persistent storage device (Colgrove: FIG. 5A shows a read method which first accesses a primary index with a query key then subsequently accessing a mapping table before finally performing the storage access; Information from the matching entry may then be used to locate and retrieve a mapping which identifies a storage location which is the target of a received read or write request, Col. 12 lines 20-41; Lingarajappa: an auxiliary page table structure may be used to store mapping between logical address of metadata and physical address of metadata, ¶ [0015]; the auxiliary page table structure between a logical address of the first metadata and a second physical address. The second physical address points to a first metadata page of the plurality of pages, ¶ [0016]).).  

Regarding claim 12, the combination further teaches reading, based on the second index structure, the plurality of blocks from the persistent storage device into the memory to restore the previous page table in the memory; and restoring the page table in the memory by merging the previous page table and the at least one page table journal (Lee: The FTL 130 may write the generated first journal JN1 to the buffer 140 (S630) and update the previously stored mapping table based on the written first journal JN1 (S640), ¶ [0112]).  

Regarding claim 19, the combination of Colgrove, Lee, and Lingarajappa teaches the apparatus of claim 16, as shown prior. 
However, the combination does not teach wherein the reading at least the part of the page table comprises reading the second index structure from the persistent storage device, and wherein the actions further comprise reading, based on the second index structure, the blocks from the persistent storage device into the memory to restore the page table in the memory.
Chiueh, in the analogous field of address mapping, teaches wherein the reading at least the part of the page table comprises reading the second index structure from the persistent storage device, and wherein the actions further comprise reading, based on the second index structure, the blocks from the persistent storage device into the memory to restore the page table in the memory (Chiueh: The dedicated map records a BMT index. The BMT index indicates the address of a physical block for storing the BMT, Col. 10 lines 43-50; the BMT records a mapping relationship between logical blocks and physical blocks, Col. 10 lines 5-10; the mapping table maintaining unit 124 would store the super map, the dedicated map, an update log and the BMT in physical blocks of flash memory storage devices, Col. 10 lines 19-22;  the mapping table maintaining unit 124 reads the dedicated map from the physical block (for example, the physical block 210(30)) and obtains the BMT index). Then, the mapping table maintaining unit 124 loads the BMTs from several physical blocks (for example, the physical block 210(10), the physical block 210(21) and the physical block 210(40)) according to the BMT index, Col. 12 lines 33-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Colgrove, Lee, and Lingarajappa with that of Chiueh and to implement a second index structure for recording respective addresses of the plurality of blocks in the persistent storage device in order to effectively manage a large memory storage system with multiple flash memory storage devices and deal with and respond abnormal shutdown of the large memory storage system (Chiueh, Col. 1 lines 45-62).

Regarding claim 20, the combination further teaches reading, [],blocks from the persistent storage device into the memory to restore the previous page table in the memory; and restoring the page table in the memory based on the previous page table being merged with the at least one page table journal (Lee: The FTL 130 may write the generated first journal JN1 to the buffer 140 (S630) and update the previously stored mapping table based on the written first journal JN1 (S640), ¶ [0112]).
reading, based on a second index structure, blocks from the persistent storage device (Chiueh: The dedicated map records a BMT index. The BMT index indicates the address of a physical block for storing the BMT, Col. 10 lines 43-50; the BMT records a mapping relationship between logical blocks and physical blocks, Col. 10 lines 5-10; the mapping table maintaining unit 124 would store the super map, the dedicated map, an update log and the BMT in physical blocks of flash memory storage devices, Col. 10 lines 19-22;  the mapping table maintaining unit 124 reads the dedicated map from the physical block (for example, the physical block 210(30)) and obtains the BMT index. Then, the mapping table maintaining unit 124 loads the BMTs from several physical blocks (for example, the physical block 210(10), the physical block 210(21) and the physical block 210(40)) according to the BMT index, Col. 12 lines 33-42).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chang et al. (US 2016/0299710) discusses storing a mapping table and a journal table and write the updated mapping relationship into the journal table.
Kim et al. (US 2015/0046670) discusses a writing method of a storage system which includes a receiving journal data and inserting in a first map table, a plurality of entries, each entry including a first logical address of a first logical area of the storage and a second logical address of a second logical area of the storage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624. The examiner can normally be reached Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        12/02/2022

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156